ORDER
PER CURIAM:
AND NOW, this 29th day of March, 1999, we GRANT the Petition for Allowance of Appeal LIMITED to the following issues:
Whether the Supreme Court should let stand a decision that allows a developer to use a road on someone else’s property to satisfy subdivision requirements, without even making the owner of that road a party to his subdivision request. Whether the Supreme Court should let stand a decision which contradicts a 1972 decision of the Commonwealth Court regarding who must be joined as a party in a subdivision matter and deprives a property owner of due process by not requiring personal notice.